DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1, 2, 8-10, 16, 18, 21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kim et al US 20160132074.
As to claim 1, 9, 18, Kim teaches message display method, implemented by an electronic device comprising a foldable display, wherein the message display method comprises: displaying a first interface of a first application in a first region of the foldable display (see fig. 7, s710, paragraphs 0201-0204; the first screen information may be an execution screen of a specific application (for instance, a web browser, a video reproducing, a schedule management, a call, a game, music, a paperwork. a message, financing, an e-book, traffic information, and an application related to a program to execute an update function of an application), a home screen page, a locking screen, or screen information displayed before the terminal is converted into the closed configuration); receiving a first message of a second application (see paragraphs 0258; 0261; For instance, when the first and second regions 251a and 251b are relatively rotated to a rear side based on the specific region 251ab so that an unfolded degree of the mobile terminal is within a first reference value (for instance, 20°˜60°), the controller 180 may display only a message received at part of the second region 251b, and while the first and second regions 251a and 251b are further rotated to a rear side so that an unfolded degree of the mobile terminal is within a second reference value (for instance, 60°˜90°) which exceeds the first reference range, the controller 180 may display a received message (903a) and an input region (903b) for drafting a response message on the second region 251b); displaying the first message in the first region (see fig. 7, s710, paragraphs 0201-0205, 0258, 0261); detecting a first flipping action of rotating the electronic device by a first preset angle along a first axis in a first direction, wherein the first axis is parallel to an unbent edge on the electronic device, wherein the first direction is a direction in which a second normal direction of a second region of the foldable display is rotated towards a first normal direction of the first region, and wherein the second region is bent when the electronic device is in a folded form (see fig. 2, s720, paragraphs 0206-0207; the controller 180 in the mobile terminal may sense that a folding event is generated on a specific region (S720). When a folding event is generated on a specific region, the display unit disposed within an inner surface of the terminal is folded based on a specific region, and thus may be divided into a first region and a second region); and displaying, in response to the first flipping action, the first message in the second region (see fig.7, s730, paragraphs 0208-0210; When the folding event is generated, the controller 180 converts first screen information into second screen information related to the first screen information (S730). Here, the second screen information may be a plurality of execution screens which are displayed on the first region 251a and the second region 51b, respectively).
As to claims 2, 10, 21, Kim teaches a second flipping action, of rotating the electronic device by a second preset angle along the first axis in a second direction, wherein the second direction is opposite to the first direction; and in response to the second flipping action, either: closing the first message in the second region or turning off the second region (see fig. 7, s740, paragraphs 0213-0214; When the folded degree corresponding to the folding event is less than a reference value, the controller 180 converts the first screen information or the second screen information into a third screen information different from the second screen information. And the third screen information may be displayed on one of the first region (left region) 251a or the second region (right region) 251b (S740)).
As to claims 8, 16, Kim teaches wherein after displaying the first message in the second region, the message display method further comprises: detecting a first operation targeted for the first message; and performing, in response to the first operation, closing, deleting, or reply processing on the first message (see fig.7, s730, paragraphs 0208-0210; When the folding event is generated, the controller 180 converts first screen information into second screen information related to the first screen information (S730). Here, the second screen information may be a plurality of execution screens which are displayed on the first region 251a and the second region 51b, respectively).
Allowable Subject Matter
2.	Claims 3-7, 11-15, 22, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 3, 11, 22, the applied reference fails to detecting a third flipping action, of rotating the electronic device by a third preset angle along the first axis in the first direction, wherein the third preset angle is greater than the first preset angle; and displaying, in response to the third flipping action, a second interface of the second application in a third region of the foldable display, wherein the second interface comprises the first message.
As to claims 4, 12, the applied reference fails to teach further comprising: receiving a second message; displaying the second message in the first region; detecting that the foldable display changes from the folded form to an unfolded form; and displaying the second message in the second region when detecting that the foldable display changes from the folded form to the unfolded form.
As to claims 6, 14, the applied reference fails to teach further comprising: receiving a third message; displaying the third message in the first region; detecting that the foldable display changes from the folded form to an unfolded form;  entering a split-screen mode when detecting that the foldable display changes from the folded form to the unfolded form, and simultaneously displaying, in the foldable display and in the split-screen mode, the first interface and a third interface of a third application corresponding to the third message, wherein the third interface comprises the third message.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T LE/Primary Examiner, Art Unit 2649